internal_revenue_service number release date index number --------------------------------------- -------------------------- ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-144125-04 date date --------------------------- ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- legend date taxpayer taxpayer trust x year year dear -------------------------- ------------------------ ------------------------- ------------------------------------------- -------------- ------- ------- this is in response to your authorized representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer and taxpayer established trust an irrevocable_trust for the benefit of their children and descendants article i of trust provides that the trustee shall divide the property comprising the initial corpus of the trust into three shares of equal value and shall hold administer and dispose_of each share in a separate trust one trust for each of taxpayer and taxpayer 2’s children each of taxpayer and taxpayer 2’s children shall be the initial income_beneficiary of their respective trust article i paragraph provides generally that during the income beneficiary’s life the trustee may pay all or part of the income or corpus of the trust as the trustee shall deem proper for the support and maintenance of the income_beneficiary after the income_beneficiary has attained the age of forty years the trustee shall deliver the plr-144125-04 assets of the trust as the income_beneficiary shall from time to time appoint in writing to his or her spouse and then living descendants on the death of the income_beneficiary the trustee shall continue to hold or pay the corpus of the trust as the income_beneficiary shall appoint by his or her will to any person or organization other than the income_beneficiary the income beneficiary’s estate the income beneficiary’s creditors or the creditors of the income beneficiary’s estate in default of the exercise of such power_of_appointment the trustee shall allocate the corpus of the trust per stirpes among the then living descendants of the income_beneficiary and if there are none per stirpes among the then living descendants of the income beneficiary’s nearest lineal ancestor who is taxpayer or taxpayer or a descendant of taxpayer or taxpayer and has descendants then living also on date taxpayer and taxpayer funded trust with assets with a total reported value of dollar_figurex taxpayer and taxpayer relied on their accountant to prepare and file form sec_709 united_states gift and generation-skipping_transfer_tax return gift_tax returns for year taxpayer and taxpayer each elected under sec_2513 to treat the gifts made by them to third parties during the calendar_year as made one-half by each of them taxpayer and taxpayer 2’s transfer to trust was reported on the year gift_tax returns however due to an oversight no allocation of their respective gst exemptions was made for the transfer made to trust in year taxpayer and taxpayer made additional transfers to trust in preparing gift_tax returns to report the year transfers to trust it was discovered that none of taxpayer 1’s or taxpayer 2’s respective gst exemptions had been allocated to trust for the transfer made in year taxpayer and taxpayer have requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer 1’s and taxpayer 2’s respective gst exemptions with respect to the year transfer to trust and that if relief is granted and if such allocations are made trust will have an inclusion_ratio of zero as of date sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-144125-04 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-144125-04 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1’s and taxpayer 2’s respective available gst exemptions with respect to the year transfer to trust the allocations will be effective as of the date of the transfer and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to the trust if allocations of gst_exemption are made pursuant to the grant of relief in this letter_ruling and provided the amount of gst_exemption allocated to trust is equal to the gift_tax value of the transfer to trust on date trust will have an inclusion_ratio of zero as of date these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-144125-04 tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures cc copy for sec_6110 purposes copies of letter
